Name: Commission Regulation (EEC) No 1905/91 of 28 June 1991 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 29 . 6 . 91 Official Journal of the European Communities No L 169/43 COMMISSION REGULATION (EEC) No 1905/91 of 28 June 1991 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, freeing of a significant part of the security covering the advance when the right to the aid has been recognized ; whereas provision should be made to release the remain ­ ing part of the security only after the final aids have been published in order to ensure that any excess payment can be recovered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (5) thereof, HAS ADOPTED THIS REGULATION :Whereas Article 18 (6) of Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 3603/90 (4), lays down provisions concerning the comple ­ tion of forms ; whereas provision should be made to take account of the growing use of computers ; Whereas paragraphs 3 and 3a of Article 27a of Regulation No 136/66/EEC provide for the establishment of actual and estimated production of oil seeds ; whereas, when this is done, the amounts harvested on the territory of the former German Democratic Republic shall not be taken into account ; whereas the production estimates for oil seeds should be made before the end of October ; whereas, as a result, Member States must supply the figures relating to the area and the production of oil seeds to the Commission before 1 7 October ; whereas paragraph 4 of Article 27a lays down that the calculation of the adjustment for the marketing year 1991 /92 for rape seed produced in Spain must result in an adjusted target price equal to that prevailing in the rest of the Community ; Article 1 Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . The first sentence of Article 18 (6) is replaced by the following : '6 . The forms shall be completed by typewriter, by printer or, failing that, by hand in block letters. Where the entries are compiled by computer they may be printed on the certificate or, failing that, on a separate sheet of paper provided that in either case they are endorsed by the issuing authority.' 2 . Article 32 is replaced by the following : Article 32 1 . The drawing of samples, their preparation as samples for analysis and the determination of the oil, impurities and moisture contents shall be carried out using the common methods set out in Annexes I to V and VII to Commission Regulation (EEC) No 1470/68 (*). 2. (a) The determination of the glucosinolate content of rape seed shall be carried out using the method set out in Annex VIII to Commission Regulation (EEC) No 1470/68 . (b) The determination of the glucosinolate content of rape seed may also be carried out using the method known as X-ray fluorescence (XRF). Member States shall approve the laboratories permitted to use XRF according to the Commu ­ nity protocol to be determined and provided Whereas the method known as 'HPLC should be retained as the common reference method in the Community for glucosinolate analysis ; whereas for the 1991 /92 marketing year the use of other methods of anaylsis should be permited by the Commission under conditions to be laid down : Whereas provision should be made for the payment in advance of the bonus at the same time as the advance payment of the aid for rape seed is made ; whereas, given that the final aid amounts will not be known until the month of November, provision should be made for the (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 26 . 6. 1991 , p. 27 . (3) OJ No L 266, 28 . 9 . 1983, p. 1 . (4) OJ No L 350, 14 . 12. 1990, p. 57. No L 169/44 Official Journal of the European Communities 29 . 6 . 91 that the XRF equipment has been calibrated according td the manufacture's instructions using reference samples obtained from the Community Reference Bureau (BCR). Where the result of such an XRF analysis is less than 30 micromoles of glucosinolates, the rape seed in question shall be considered to be "double zero". (c) The method in Annex VIII to Commission Regulation (EEC) No 1470/68 shall be the reference method for the Community and shall be the sole method for settling disputes. harvested in the territory of the former German Democratic Republic shall not be taken into account.' 4 . The following paragraph is added to Article 32a, para ­ graph 2 : 'However, the adjustment of the amounts of aid for rape seed produced in Spain for the 1991 /92 market ­ ing year shall be fixed so that the adjusted target price is the same in Spain as in the Community as consti ­ tuted at 31 December 1985.' 5 . Article 32a (4) is replaced by the following : '4. The Member States shall forward to the Commis ­ sion in writing before 17 October, for rape seed on the one hand, and sunflower seed, on the other hand, the figures concerning :  areas and production harvested during the preced ­ ing marketing year,  areas and production to be harvested during the current marketing year. Germany shall communicate separately the figures relating to the territory of the former Federal German Republic and the former German Democratic Repub ­ lic.' 6 . Article 36 ( 1 ) to (3) is replaced by the following : ' 1 . The competent agency shall pay in advance the subsidy referred to in Article 10 of Regulation (EEC) No 1594/83 to the recipient designated in that Article once the seed has been identified and on condition that a security equal to the subsidy to be advanced is lodged by the recipient prior to such payment. As regards rape seed, where the recipient declares that the colza or rape seed meets the definition in Article 2 (4), the competent agency shall also pay in advance the "double zero" supplement subject to the conditions set out in the previous sentence. 2. The security mentioned in paragraph 1 shall be lodged in order to ensure that processing or incorpora ­ tion determing entitlement to the subsidy is carried out and, while the subsidy has not been finalized, to ensure that any payment in excess of the subsidy to which final entitlement is established can be recov ­ ered. The security shall be lodged in one of the forms provided for in Article 8 of Regulation (EEC) No 2220/85 . 3 . The security shall be released when the aids have been finalized and the competent authority of the Member State in question has recognized entitlement to the subsidy for the quantities indicated in the appli ­ cation including, where appropriate, entitlement to the "double zero" supplement. If entitlement to the subsidy is not recognized for all or part of the quanti ­ ties indicated in the application, the security shall be 3 . As a derogation from point 2 (a) and (b) above and for the 1991 /92 marketing year : (a) in the absence of a Community protocol, Member States may grant provisional approval for laborato ­ ries to use the method known as X-ray fluores ­ cence (XRF) to determine the glucosinolate content of rape seed. Where the result of an XRF analysis is less than 30 micromoles of glucosinolates, the rape seed in question shall be considered to be "double zero" provided that the XRF equipment has been calibrated according to the manufacturer's instructions using reference samples obtained from the Community Reference Bureau (BCR). Member States making use of this derogation must communicate to the Commission a list of the approved establishments and the protocol used . (b) The Commission may also allow a Member State to permit the use of alternative methods of analysis for use in determining the glucosinolate content of rape seed provided the Member State makes a request to do so and provided this request includes the protocol of the method concerned and a list of laboratories in which the method will be author ­ ized. When granting approval, the Commission may impose any additional conditions which are deemed necessary in particular as regards the maximum acceptable glucosinolate content in order to allow the rape seed in question to be considered as "double zero". 0 OJ No L 239, 28 . 9 . 1968 , p. 2.' 3 . In Article 32a, first paragraph, the end of the second month of each marketing year' is replaced by 'the end of the month of October'. The following is added after the last indent : 'However, when the establishment of actual and esti ­ mated production takes place, those quantities 29 . 6 . 91 Official Journal of the European Communities No L 169/45 forfeited proportionately to the quantities for which the conditions giving entitlement to the subsidy were not fulfilled. Where entitlement to the "double zero" supplement is not recognized, the security shall be forfeited for an amount equal to the supplement advanced. However, in the period before publication of finalized aids, up to 80 % of the security may be released in conformity with the provisions of the preceding sub ­ paragraph . The release of any remaining part of the security shall take place after the publication of the finalized aids.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1991 for rape seed,  from 1 August 1991 for sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission